UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT PURSUANT to Section 13 or 15(d) of the Securities Exchange Act of Date of Report (Date of earliest event reported) April 28, 2008 State Bancorp, Inc. (Exact name of registrant as specified in its charter) New York 001-14783 11-2846511 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Two Jericho Plaza Jericho, NY 11753 (Address of Principal Executive Offices) Registrant’s telephone number, including area code (516) 465-2200 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 - RESULTS OF OPERATIONS AND FINANCIAL CONDITION On April 28, 2008, the Company issued a press release announcing its earnings for the period ended March 31, 2008, furnished herewith as Exhibit 99.1. At its April 29, 2008 meeting, the Company's Board of Directorsdeclareda cash dividend of $0.15 per share, to be paid on June 16, 2008 to stockholders of record as of May 23, 2008. The press release announcing such declarationis furnished herewith as Exhibit 99.2. ITEM 5.02 - DEPARTURE OF DIRECTORS OR PRINCIPAL OFFICERS; ELECTION OF DIRECTORS; APPOINTMENT OF PRINCIPAL OFFICERS At its April 29, 2008 meeting, the Company’s Board of Directors (the “Board”) appointed Thomas E. Christman Non-Executive Chairman of the Board. Mr. Christman has been a Director of the Company since 2001 and has served on the Board’s Loan Committee and Asset/Liability Management Committee (“ALCO”). He is a Certified Public Accountant and has enjoyed a distinguished career in the financial services industry. ITEM 8.01 -OTHER EVENTS On April 29, 2008, the Company held its Annual Stockholders’ Meeting. Three proposals were voted on and the results were reported at this meeting. The first proposal was to elect four directors, John J. LaFalce, John F. Picciano, Suzanne H. Rueck, and Jeffrey S. Wilks, for a three year term and one director, Nicos Katsoulis, for a one year term. The Board of Directors of the Company, upon recommendation of the Nominating and Governance Committee, nominated this slate of directors, all of whom are presently members of the Board. This proposal was approved by the majority of voting stockholders. The second proposal was to approve the Company’s 2008 Non-Employee Directors Stock
